       Case 8:18-cr-00245-JVS Document 1 Filed 11/28/18 Page 1 of 5 Page ID #:1
                                                                    + ~'~;.
                                                          `
                                                          .`~ 6 # f.~ 3~



 1


 2

 3                                              L ~(                                 ld.
                                                  4 w.~~~ e .   -
                                                                              ~~~5

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                 SOUTHERN DIVISION

11                            September 2018 Grand Jury

12   UNITED STATES OF AMERICA,               SA CR No. 18 - ~~,1~S ~~;~

13             Plaintiff,                    I N D I C T M E N T

14             v.                            [18 U.S.C. § 1542: False Statement
                                             in a Passport Application; 18
15   JOHN DOE,                               U.S.C. ~ 1001(a)(2)  False
        aka "David Jesse Sabala,"            Statement to Federal Agency; 18
16                                           U.S.C. ~ 1028A(a)(1) Aggravated
               Defendant.                    Identity Theft]
17

18

19        The Grand Jury charges:

20                                      COUNT ONE

21                                [18 U.S.C. ~ 1542]

22        On or about October 5, 2017, in Orange County, within the

23   Central District of California, defendant JOHN DOE, also known as

24   "David Jesse Sabala" ("DOE"), willfully and knowingly made a false

25   statement in an application for a United States passport, with intent

26   to induce and secure for his own use the issuance of a passport under

27   the authority of the United States, contrary to the laws regulating

28   the issuance of such passports and the rules prescribed pursuant to
           Case 8:18-cr-00245-JVS Document 1 Filed 11/28/18 Page 2 of 5 Page ID #:2



 1        such laws, in that, in such application executed by defendant DOE, he

 2        stated that his name was D.J.S., and that his Social Security Number

 3        was xxx-xx-5273, whereas, in truth and in fact, as defendant DOE then

 4 I knew, defendant DOE was not D.J.S., and his Social Security Number

 5        was not xxx-xx-5273.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   '~

                                                 2
       Case 8:18-cr-00245-JVS Document 1 Filed 11/28/18 Page 3 of 5 Page ID #:3




 1                                      COUNT TWO

 2                             [18 U.S.C. ~ 1001(a)(2)]

 3        On or about May 8, 2018, in Los Angeles County, within the

 4   Central District of California, in a matter within the jurisdiction

 5   of the executive branch of the government of the United States,

 6   specifically, the Department of State, Diplomatic Security Service

 7   ("DSS"), defendant JOHN DOE, also known as "David Jesse Sabala"

 8   ("DOE"), knowingly and willfully made a materially false, fictitious,

 9   and fraudulent statement and representation, in that defendant DOE

10   said to DSS special agents that his name was D.J.S., that his Social

11   Security Number was xxx-xx-5273, and that he did not know why a death

12   certificate existed in the name of D.J.S., when in truth and in fact,

13   as defendant DOE then well knew, defendant DOE's name was not D.J.S.,

14   defendant DOE's Social Security Number was not xxx-xx-5273, and

15   defendant DOE knew that D.J.S. had died.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
        Case 8:18-cr-00245-JVS Document 1 Filed 11/28/18 Page 4 of 5 Page ID #:4




 1                                COUNTS THREE AND FOUR

 2                              [18 U.S.C. ~ 1028A(a)(1)]

 3           On or about the dates specified below, in Orange County and Los

 4    Angeles County, within the Central District of California, defendant

 5    JOHN DOE, also known as "David Jesse Sabala" ("DOE"), knowingly

 6    transferred, possessed, and used, without lawful authority, means of

 7    identification that defendant DOE knew belonged to another person,

 8    namely, the name of D.J.S., during and in relation to the offenses of

 9    False Statement in a Passport Application, a felony violation of

10    Title 18, United States Code, Section 1542, and False Statement to

11    Federal Agency, a felony violation of Title 18, United States Code,

12   Section 1001(a)(2), as charged in the following counts of this

13   Indictment:

14    ~~~

15   ~~~

16    ~ ~~

17    ~ ~~

18   ~ ~~~

19   ~~~

20   ~ ~~

21   ~~/

22   ~ ~~

23   ~ ~~

24   ~~~

25   ~~~

26   ~ ~~

27   ~~/

28   ~ ~~
          Case 8:18-cr-00245-JVS Document 1 Filed 11/28/18 Page 5 of 5 Page ID #:5



     1         COUNT                 DATE                   FELONY PREDICATE

     2         THREE               10/5/17                       COUNT ONE

     3          FOUR                5/8/18                       COUNT TWO

     4

     5
                                                   A TRUE BILL
     6

     7

     8
                                                   Foreperson
     9

10       NICOLA T. HANNA
         United States Attorney
11`

12

~~       LAWRENC  S. MIDDLETO    l
         Assis nt United St    es Attorney
14         ief, Criminal Divi~-ion

15       DENNISE D. WILLETT
         Assistant United States Attorney
16       Chief, Santa Ana Branch Office

17       DANIEL H. AHN
         Assistant United States Attorney
18       Deputy Chief, Santa Ana Branch
         O ffice
19
         BRADLEY E. MARRETT
20       Assistant United States Attorney
         Santa Ana Branch Office
21

22

23

f►.L!

25

26

27

28

                                               5
